Exhibit 10.3
 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
MARKED WITH “**”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.


Amendment Four
 
To That
 
CONTRACT FOR SERVICES
 
Dated June 22, 2007
 
THIS Amendment (the “Fourth Amendment”) dated as of October 30, 2012 (to the
Contract For Services dated June 22, 2007, as amended by the First Amendment
dated January 19, 2010; the Second Amendment dated July 15, 2010 and the Third
Amendment dated September 30, 2011 together with all schedules, appendices,
attachments and exhibits, if any, which are incorporated herein by reference
unless specifically deleted by the terms and conditions hereof,  shall
constitute the entire Agreement (the “Agreement”), between Sky Angel U.S. ,
LLC.  having its principal office at 1300 Goodlette Rd North,, Naples,
Florida  34102 (“Company”) and NeuLion, Inc., having its principal place of
business at 1600 Old Country Road, Suite 101, Plainview, New York 11803, United
States (“NeuLion”), each of Company and NeuLion being a “Party” and collectively
(“the Parties”).


W I T N E S S E T H:


WHEREAS, the Parties” desire to extend the Agreement for the continued operation
of the Internet Protocol Television (“IPTV”) service as described in the
Agreement; and


WHEREAS, capitalized terms not defined herein shall have the meaning ascribed to
them in the Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the Parties agree as follows:


I. Term.  This Agreement shall be for a period of Five (5) years commencing on
October 30, 2012 and shall automatically renew thereafter for subsequent one (1)
year periods, unless notice of termination is served on a Party at least one
hundred twenty (120) days prior to the expiration of the Term or any subsequent
Term.
 
II. Services.  The services to be provided by NeuLion under this Agreement shall
consist of the setup and back office operation of an IPTV television service
(the “Service”) for the North America marketplace and world wide for services
wherever Company’s licenses will allow (the “Territory”), as more fully
described in Exhibit A to the Contract For Services.  NeuLion shall at all times
monitor the development of  technologies and services within the industry and
commits to working with Company, and, to the extent such technologies and
services are reasonably within the ability of NeuLion to replicate, to make such
technologies and services available to Company.  Costs for development,
installation and maintenance as necessary shall be as determined between the
Parties upon execution of appropriate amendments and attachments hereto.
Company’s and NeuLion’s responsibilities shall continue as set forth in Exhibit
A to the Contract for Services unless otherwise modified or replaced by the
terms and conditions of this Amendment
 
 
 

--------------------------------------------------------------------------------

 


 III Consideration:  Exhibit B to the Contract For Services shall be deleted in
its entirety and replaced with the following:




 
i.)
NeuLion Service Fees



In consideration for services provided to Company, NeuLion shall receive the
following fees from Company:



 
A.
Setup Fee – For NeuLion’s services to setup the infrastructure and processes for
the Service’s Content encoding, management and delivery, and customer
provisioning, management and billing facilities, Company shall:

 
1.
Pay NeuLion the following fees for setup, maintenance and management of each
NeuLion Transcoder System, (the”System”) which will be owned and operated by
NeuLion.

 
a.
*******;

 
b.
*******; and,

 
c.
*******.

 
d.
Company shall have the right to purchase its own video and audio cards and the
reasonable cost of such video and/or audio cards shall be deducted from the
price per transcoder as set forth above.

 
2.
*******;

 
3.
*******; and,

 
4.
NeuLion agrees that for each NeuLion Transcoder System paid for by Company as
described in item 1 above, Company may at no additional charge:

 
a.
Replace a linear broadcast channel on a NeuLion Transcoder System with a
different linear broadcast channel based upon a mutually agreed upon schedule
and frequency; and,

b. Install, execute, and use (according to NeuLion provided specifications),
NeuLion’s proprietary transcoder software on a backup computer system when the
supplied NeuLion Transcoder System is temporarily inoperable because of
uncontrollable events.  Such authorization shall extend only until operable
status is restored to the designated Computer System and in no event longer then
thirty (30) days.
 
 
 

--------------------------------------------------------------------------------

 
 

 
5. 
In the event NeuLion, (i) discontinues it’s IPTV business, or (ii) has a change
of control in which the NeuLion successor does not provide the Service under
this Agreement for any reason, or (iii) elects or is forced into bankruptcy,
then Company, in addition to any other remedies at law or equity, shall have the
right but not the obligation to negotiate with NeuLion a reasonable price for
the licensing of NeuLion software for a period of no less than seven years. Such
licensing shall include the right to continue to use or to purchase at a
reasonable market price, all NeuLion hardware and equipment as required by the
software for the continued operation of the Company Service to its Subscribers.
Company shall provide NeuLion with written notice of its intent to exercise its
right under this Section no later than thirty days following written
notification by NeuLion of a triggering event under this Section.  Following
notification of a triggering event and during any period of negotiation under
this Section the status quo shall be maintained and Company operations shall not
be interrupted until negotiations are complete. In the event that Company and
NeuLion cannot reach an agreed value for equipment and licenses covered by this
Section, the Parties shall agree to engage a third party appraiser at Company’s
cost to ascertain an equitable price. Should either of the Parties disagree with
the opinion of the appraiser, the disagreeing Party shall have the right to
engage, at its sole cost, a second appraiser and should the second appraiser
come in at more than a ten percent (10%) difference than the initial appraisal,
the two appraisals will be averaged to determine the final purchase price. In
the event the second appraisal comes in at a less than ten percent (10%)
deviation from the first appraisal, the greater of the two appraisals shall
prevail.

 
6.
Upon the expiration of the Agreement, in the event NeuLion and Company are
unable to reach an agreement on the renewal terms, the Company shall be entitled
to an extension of the terms and conditions provided for in this Agreement for a
period of twenty-four (24) months, solely for the benefit of the Company’s then
existing subscribers.  Company must provide NeuLion with notice of its desire to
extend this Agreement in writing no later than one hundred and twenty days (120)
prior to the expiration of this Agreement.



 
B. Operations Fees – For ongoing back office operations of the Services of this
Agreement, NeuLion shall charge Sky Angel and retain the following Monthly
Operations Fees:
 
1. For the legacy V1 system:
 
a. Basic Christian Sky Angel Faith Channel Package Fee *******;
 
 
 

--------------------------------------------------------------------------------

 
 
Basic Christian Sky Angel Faith Channel Package Rate Table
Cumulative Number of Subscribers
Subscriber Unit Rate
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
   



b. *******.
c. *******.
d. *******.
e. *******.
f. *******.




 2. For the V2 System:


a. A Basic Christian Sky Angel Faith Channel Package Fee *******;
A Basic Sky Angel Faith






Basic Christian Sky Angel Faith Channel Package Rate Table
Cumulative Number of Subscribers
Subscriber Unit Rate
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
   

 


b. *******.
c. *******.
d. *******.
e. *******.
f. *******.




3. V2 Non-Grandfathered FAVE TV Subscribers




 
a.
*******.

 
b.
*******.

 
c.
*******.

 
d.
*******.

 
e.
*******.

 
 
 

--------------------------------------------------------------------------------

 
 
 
f.
*******.

 
g.
*******.

 
h.
*******.

 
i.
*******.



4. Web and Multiple Device Fees:
 
 
a.
*******.

 
b.
*******.

 
c.
*******.

 
5.   VOD and Other Fees


a.  *******.
b.    *******:
(i) *******; and
(ii).   *******.
(iii).    For the purpose of this Section and its Sub Sections, “Advertising”
shall mean all advertising spots of two minutes or less that are inserted into
the program schedule of the Company’s programmers for which the Company has
received additional revenue specifically for the insertion on the Advertising
materials.
c.   Monthly Operations Fees exclude in each case, (1) shipping/handling and
activation charges (“S & A Charges”) for delivery of STBs to customer premises
which shall be charged at *******, (2) any additional amounts due from
customer  for sales or use taxes or duties, (3) any refunds, credits and
chargebacks for returned or canceled goods or services per the terms of this
Agreement, and (4) credit card and other necessary transactional charges paid to
third parties related to collecting payment. S & A Charges are *******. The
Parties agree that the costs, charges and fees in this paragraph c, items 1, 3
and 4 are exclusively due and payable to NeuLion in execution of NeuLion’s back
office operation services;
d.   NeuLion’s Monthly Operations Fees shall be retained by NeuLion from the
Service’s customer billing; disbursement of the remaining amount of the
Service’s monthly collected revenue, excluding the costs, charges and fees in
paragraph c, items 1,3, and 4 above, shall be made by NeuLion to Company within
thirty (30) days after the month in which such revenue was collected; and,
e.   NeuLion further agrees that *******.
 
 
 

--------------------------------------------------------------------------------

 

 
6. Set Top Box (STB) Acquisition Fee – For STB fulfillment to Services’s
customers for this Amendment including NeuLion’s STB limited warranty as
described in Exhibit C to the Contract For Services, Company shall order STBs in
advance and pay NeuLion for such orders as follows:
a. *******;
b. *******;
c. *******;
d. *******; and,
e. *******.


All fees in the Contract For Services and the existing Amendments, if not
specifically addressed in this Section III (Consideration), shall remain in
effect.




IV. New Services:


A.   Additional Platforms and Addition of New Features:
Upon written request from Company, NeuLion will, within 10 business days,
prepare a feasibility study and cost estimate, including, but not limited to,
set up, incremental and recurring costs for the addition of new platforms,
features, and services to the Company Service. Upon preliminary approval of the
proposal by Company, a more specific summary shall be forwarded within thirty
(30) days and shall include a time table for implementation as well as complete
specifications for the development and distribution of the platform and a final
cost proposal. Upon acceptance by Company, a written statement of work (“SOW”)
will be prepared and promptly executed by the Parties.  NeuLion and Company
shall each use commercially reasonable efforts to assure  the order process in
this Section shall not exceed in total more than forty-five (45) days from the
date of request for proposal from Company to the date of execution of an
SOW.  Company however, recognizes the length of time for finalizing a SOW is
subject to an agreement being reached by the Parties regarding the scope of
work. Each agreed upon scope of work shall include time tables for the
development and implementation of the new product or service.
 


B.    HD Resolution:
Company shall have the right to request that NeuLion provide the support for
encoding and delivering Company selected channels in HD resolution. Upon request
of Company, NeuLion will provide Company with a cost proposal for the addition
of each HD channel and, upon approval by Company, promptly acquire and /or
upgrade equipment and obtain necessary bandwidth to provide the HD service
requested. All equipment obtained and/or provided to Company by NeuLion for
encoding and distribution of any services shall be maintained, serviced, and
replaced as necessary by NeuLion in accordance with the terms of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
C.    Enhancements or Updates to Technology.
In the event NeuLion makes available major enhancements or updates to the
technology provided for in this Agreement *******.




V. Reporting:


A.  Viewer Information: NeuLion shall use commercially reasonable efforts to
develop and maintain, and at all times make available to Company, software and
programs that support the transfer of customer information as requested by
Company.  Mutually agreed upon customer information shall include the
responsibility of NeuLion to collect, and timely make  available to Company,
information and reporting programs necessary for the efficient management of the
Company’s customer relations and any reporting requirements of government and/or
third parties including, but not limited to, all customer and personal and
payment information and viewership reports previously provided
(the”Information”).   At a minimum this shall include agreed upon custom reports
and agreed upon canned reports in the administrator data base and at least
twenty user defined data based fields related to subscribers as well as all
personal and payment information and any program and channel viewer habits and
viewing choices as are reasonably obtainable.  NeuLion shall  use commercially
reasonable efforts to work with third party CDN’s as soon as possible to develop
programs that will enable the transfer of all viewer information previously
provided to Company prior to implementation of 2.0 and CDN use. Company shall
work with NeuLion to identify Information necessary to meet the requirements of
this Section and NeuLion will promptly supply such Information as is reasonably
obtainable.  If applicable, Company and NeuLion shall agree on the additional
fees for such reporting requirements.


VI. Termination.
A.  Section 12 Termination shall be removed in its entirety and replaced by the
following;
1.      “12. Termination. This Agreement may be terminated (i) in the event of a
breach of this Agreement that has gone uncured for a period of (30) days after
written notice of such breach has been given, (ii) immediately upon the
insolvency of or the filing of a petition of bankruptcy by a Party, (iii) upon
mutual written Agreement of the Parties and (iv) in accordance with any other
provisions of this Agreement expressly addressing termination.”


VII. Intentionally Left Blank
VIII. Right of First Refusal: In the event NeuLion elects, or is forced by
bankruptcy, government action, or any other reason to discontinue the IPTV
business or any of its services *******.  The price paid for the assets will be
the same as any other potential purchaser shall offer in a written offer or, in
the event of no offer, shall be determined in the same manner as in Section  III
(i)(A)(5) above. *******.
 
 
 

--------------------------------------------------------------------------------

 
 
VIII. Conflict in Terms:  Any conflict in the terms and conditions of this
Amendment and the Contract for Services and its Exhibits and Amendments shall be
decided under the terms and conditions of this Amendment.


IX. General.  Except as expressly provided herein, the Agreement and all related
terms and conditions shall continue in full force and effect as modified hereby.
 
X. Assignment.  NeuLion agrees that in the event of any change of control which
results in a third party acquiring, or exercising any option or other ownership
right that results in actual or effective control of the assets and/or
operations of NeuLion,  or that causes a third party to exercise  control of the
operations and/or licenses and equipment of NeuLion regardless of its ownership
interest, NeuLion shall require any third party to fulfill NeuLion's duties and
responsibilities under the Agreement and shall not terminate this Agreement as a
result of any change of control without the consent of Company. *******.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment this 31st day of
October, 2012.


By:
NeuLion, Inc.
 
By:
Sky Angel U.S., LLC.
(Authorized Signature)   (Authorized Signature)

/s/ Roy E. Reichbach
 
/s/ Thomas Scott
Roy E. Reichbach
 
Thomas Scott
Type or Print Name of Person Signing   Type or Print Name of Person Signing

Secretary
 
President/COO
Title   Title

11/6/12
 
10/31/2012
Date   Date

 
 
 
 
 

--------------------------------------------------------------------------------